                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                       Case No. 18-cv-06178-YGR (PR)
                                                           Plaintiff,
                                   5                                                       ORDER OF SERVICE
                                                   v.
                                   6
                                         DEPUTY VAN KLEEK, et al.,
                                   7
                                                           Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff, who is currently incarcerated at the Martinez Detention Facility (“MDF”), has

                                  11   filed a pro se civil rights action pursuant to 42 U.S.C. § 1983, stemming from an August 22, 2018

                                  12   incident during which excessive force was used against him by deputies at MDF.1 Plaintiff names
Northern District of California
 United States District Court




                                  13   the following Defendants from the Contra Costa County Sheriff’s Office: Deputies Van Kleek,

                                  14   Weston, and Kooy. Plaintiff seeks monetary damages.

                                  15          Plaintiff has filed a motion for leave to proceed in forma pauperis, which will be granted in

                                  16   a separate written Order.

                                  17          Venue is proper because the events giving rise to the claim are alleged to have occurred at

                                  18   MDF, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  19    II.   DISCUSSION
                                  20          A.        Standard of Review
                                  21          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  23   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  24

                                  25          1
                                                  Plaintiff contends he filed grievances on the issues in his complaint, but that his
                                  26   attempts to exhaust his administrative remedies were “cut short.” Dkt. 1 at 2. Plaintiff does not
                                       indicate whether any of his grievances were processed. It thus appears he has not exhausted his
                                  27   administrative remedies as required by 42 U.S.C. § 1997e(a). Even if the allegations that his
                                       attempts to exhaust his administrative remedies were “cut short” are true, it may be that
                                  28   administrative remedies are not “available” within the meaning of the statute. This is an issue
                                       better resolved at a later stage of the case.
                                   1   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                   2   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   3   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   4   Cir. 1988).

                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements,

                                   6   namely that: (1) a right secured by the Constitution or laws of the United States was violated, and

                                   7   (2) the alleged violation was committed by a person acting under the color of state law. West v.

                                   8   Atkins, 487 U.S. 42, 48 (1988).

                                   9          B.     Eighth Amendment Claim
                                  10          A prisoner has the right to be free from cruel and unusual punishment, including physical

                                  11   abuse by guards. Whenever prison officials stand accused of using excessive physical force in

                                  12   violation of the Eighth Amendment, the core judicial inquiry is whether force was applied in a
Northern District of California
 United States District Court




                                  13   good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.

                                  14   Hudson v. McMillian, 503 U.S. 1, 6 (1992) (citing Whitley v. Albers, 475 U.S. 312, 317 (1986)).

                                  15          Plaintiff alleges that on August 22, 2018, he was subjected to excessive force by Defendant

                                  16   Van Kleek, Weston, and Kooy. Dkt. 1 at 4-5.2 Specifically, Plaintiff alleges that on the date of

                                  17   the incident he had a “brief debate with [Defendant] Weston . . . about the filing process” relating

                                  18   to his civil complaints. Id. at 4. Plaintiff claims that he then walked away and took a shower. Id.

                                  19   When Plaintiff returned to show Defendant Weston his legal documents, Plaintiff noticed

                                  20   Defendant Weston “had called [for] back-up.” Id. Defendant Van Kleek ordered Plaintiff to “cuff

                                  21   up.” Id. When Plaintiff refused to do so, Defendant Van Kleek grabbed Plaintiff, and Defendant

                                  22   Kooy “trip[ped] Plaintiff.” Id. Plaintiff claims that after he fell to the ground, Defendant Kooy

                                  23   “kneed [Plaintiff] in [the] head ‘multiple times,’” Defendant Van Kleek “punched [Plaintiff] in the

                                  24   back of the head multiple times,” and Defendant Weston “punched [Plaintiff] in [the] stomach

                                  25   area.” Id. at 5. Plaintiff claims that he “did not attempt to fight [Defendants] back . . . .” Id.

                                  26   Liberally construed, Plaintiff’s complaint states a cognizable Eighth Amendment claim for the use

                                  27

                                  28
                                              2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
                                   1   of excessive force against Defendants Van Kleek, Weston, and Kooy.

                                   2   III.   CONCLUSION
                                   3          For the foregoing reasons, the Court orders as follows:

                                   4          1.      Plaintiff states a cognizable Eighth Amendment claim for the use of excessive force

                                   5   against Defendants Van Kleek, Weston, and Kooy.

                                   6          2.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                   7   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint

                                   8   and all attachments thereto (dkt. 1), and a copy of this Order to the following Defendants at the

                                   9   Contra Costa County Sheriff’s Office: Deputies Van Kleek, Weston, and Kooy. The Clerk shall

                                  10   also mail a copy of the complaint and a copy of this Order to the Contra Costa County Counsel’s

                                  11   Office in San Francisco. Additionally, the Clerk shall mail a copy of this Order to Plaintiff.

                                  12          3.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure
Northern District of California
 United States District Court




                                  13   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                  14   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on

                                  15   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                  16   cost of such service unless good cause can be shown for their failure to sign and return the waiver

                                  17   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                  18   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required

                                  19   to serve and file an answer before sixty (60) days from the date on which the request for waiver

                                  20   was sent. (This allows a longer time to respond than would be required if formal service of

                                  21   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the

                                  22   waiver form that more completely describes the duties of the parties with regard to waiver of

                                  23   service of the summons. If service is waived after the date provided in the Notice but before

                                  24   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                  25   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                  26   whichever is later.

                                  27          4.      Defendants shall answer the complaint in accordance with the Federal Rules of

                                  28   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:
                                                                                         3
                                   1                   a.      No later than sixty (60) days from the date their answer is due, Defendants

                                   2   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                   3   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                   4   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                   5   the events at issue. A motion for summary judgment also must be accompanied by a Rand3 notice

                                   6   so that Plaintiff will have fair, timely, and adequate notice of what is required of him in order to

                                   7   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                   8   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                   9   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                  10   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                  11   exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule

                                  12   12(b)(6), as opposed to the previous practice of moving under an unenumerated Rule 12(b)
Northern District of California
 United States District Court




                                  13   motion. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc) (overruling Wyatt v.

                                  14   Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available

                                  15   administrative remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”),

                                  16   should be raised by a defendant as an unenumerated Rule 12(b) motion). Otherwise, if a failure to

                                  17   exhaust is not clear on the face of the complaint, Defendants must produce evidence proving

                                  18   failure to exhaust in a motion for summary judgment under Rule 56. Id. If undisputed evidence

                                  19   viewed in the light most favorable to Plaintiff shows a failure to exhaust, Defendants are entitled

                                  20   to summary judgment under Rule 56. Id. But if material facts are disputed, summary judgment

                                  21   should be denied and the district judge, rather than a jury, should determine the facts in a

                                  22   preliminary proceeding. Id. at 1168.

                                  23          If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  24   they shall so inform the Court prior to the date the summary judgment motion is due. All papers

                                  25   filed with the Court shall be promptly served on Plaintiff.

                                  26                   b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  27

                                  28          3
                                                  Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        4
                                   1   and served on Defendants no later than twenty-eight (28) days after the date on which

                                   2   Defendants’ motion is filed.

                                   3                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                   4   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                   5   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                   6   be granted when there is no genuine issue of material fact—that is, if there is no real dispute about

                                   7   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   8   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   9   makes a motion for summary judgment that is supported properly by declarations (or other sworn

                                  10   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  11   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  12   as provided in Rule 56(e), that contradict the facts shown in the defendant’s declarations and
Northern District of California
 United States District Court




                                  13   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  14   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  15   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                  16   F.3d at 962-63.

                                  17          Plaintiff also is advised that—in the rare event that Defendants argue that the failure to

                                  18   exhaust is clear on the face of the complaint—a motion to dismiss for failure to exhaust available

                                  19   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  20   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                  21   exhaust your available administrative remedies before coming to federal court. Such evidence

                                  22   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  23   others who have personal knowledge of relevant matters; (2) authenticated documents—

                                  24   documents accompanied by a declaration showing where they came from and why they are

                                  25   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  26   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  27   personal knowledge of the matters state therein. As mentioned above, in considering a motion to

                                  28   dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary judgment
                                                                                         5
                                   1   motion under Rule 56, the district judge may hold a preliminary proceeding and decide disputed

                                   2   issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                   3           (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                   4   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                   5   motions for summary judgment. Woods, 684 F.3d at 935.)

                                   6                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                   7   date Plaintiff’s opposition is filed.

                                   8                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   9   No hearing will be held on the motion unless the Court so orders at a later date.

                                  10           5.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                  11   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                  12   depose Plaintiff and any other necessary witnesses confined in prison.
Northern District of California
 United States District Court




                                  13           6.      All communications by Plaintiff with the Court must be served on Defendants or

                                  14   their counsel, once counsel has been designated, by mailing a true copy of the document to them.

                                  15           7.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  16   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  17   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  18   while an action is pending must promptly file a notice of change of address specifying the new

                                  19   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  20   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  21   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  22   se party indicating a current address. See L.R. 3-11(b).

                                  23           6.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  24   granted provided they are filed on or before the deadline they seek to extend.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 4, 2019

                                  27                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
                                                                                          6
